Sharpstein, J.
In Dresbach v. His Creditors, 63 Cal. 187, it was held that the Code which provides for “assignments for the benefit of creditors ” (Civ. Code, tit. 3, part 2, div. 4), was not repealed by the insolvent law of 1880, which contains a provision that all acts and parts of acts in conflict with it are repealed.
Conceding that the assignor in some instances inventoried his indebtedness to some of the creditors, for whose benefit said assignment was made, too high, we think, in the absence of any evidence that it was designedly done, the assignment should not be held void for that reason. A mere mistake of computation ought not to vitiate such an assignment, and we are not prepared to say from an inspection of the record that there is anything more than that apparent in this case. The court below found that there was not, and we must presume that the evidence justified that finding unless the contrary appears.
Judgment and order affirmed.
Myrick, J., McKee, J., Thoretoe, J., and McKiebtry, J., concurred.